DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-8, 11-22, 24-27, and 37-38 are pending, with claims 1-8, 11-22, 24-27, and 37-38 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-13, 15-17, 20, 23-26, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Terrell-Hall et al. “Permeability across a novel microfluidic blood‑tumor barrier model” Fluids Barriers CNS (2017) 14:3, as cited in office action mailed 09/27/2022, hereinafter Terrell-Hall, in view of Pant et al. US 20150377861 A1, as cited in office action mailed 01/11/2021, hereinafter Pant, in view of Suh et al. “Bacterial chemotaxis-enabled autonomous sorting of nanoparticles of comparable sizes” Lab Chip, 2016, 16, 1254, hereinafter Suh.
Regarding claims 1, 15, and 16, Terrell-Hall discloses a microfluidic device (Fig 1a) comprising a central compartment (4) as a cell suspension region. 
Inlet ports (6) as the at least one hydrogel insertion port as matrigel can be injected into the inlets (p. 2, second column, last paragraph) arranged upstream of the cell suspension region (Fig. 1a).
Central compartment outlets (7) as the at least one sample extraction port arranged downstream of the cell suspension region (Fig 1a).
A first fluid channel (2) arranged proximate to the cell suspension region (Fig 1a). A first fluid-permeable boundary wall (3) arranged between the first fluid channel and the cell suspension region, and forming a first lateral boundary of the cell suspension region (Fig 1d).
A second fluid channel arranged proximate to the cell suspension region (Fig 1d). A second fluid-permeable boundary wall arranged between the second fluid channel and the cell suspension region, and forming a second lateral boundary of the cell suspension region (Fig 1d).
A first fluid channel inlet port and a first fluid channel outlet port in fluid communication with the first fluid channel (Fig 4a) wherein the first fluid channel contains a first fluid supplied through the first fluid inlet port (p. 3, first column, first paragraph). A second fluid channel inlet port and a second fluid channel outlet port in fluid communication with the second fluid channel (Fig 4a). The second fluid differs in constituent concentration from the first fluid (Fig 4a-d). 
The cell suspension region is enclosed from above and below (Figs 2c). 
A first and second sample extraction ports (7) arranged downstream of the cell suspension region (Fig 1a) wherein the first sample extraction port is laterally offset relative to the second sample extraction port (Fig 1a). A first sample extraction channel and a second sample extraction channel (see annotated Fig 1a) wherein the first sample extraction channel is laterally offset relative to the second sample extraction channel (see annotated Fig 1a).
Any fluid communication between the first fluid supplied to the first fluid channel and the second fluid supplied to the second fluid channel is permitted solely through the cell suspension region (Fig 4a-d).
Terrell-Hall further discloses that the microfluidic device was purchased commercially from Synvivo, but does not disclose a plurality of linear array of vertical posts arranged within the cell suspension region or that the first sample extraction channel directly coupled with the cell suspension region, and extending an entire distance between the cell suspension region and the first sample extraction port, the second sample extraction channel directly coupled with the cell suspension region, independently of the first sample extraction channel, and extending an entire distance between the cell suspension region and the second sample extraction port, wherein the first sample extraction channel is laterally offset relative to the second sample extraction channel.
However, Synvivo is headed by Kapil Pant and B. Prabhakar Pandian (“Synvivo” web archived from 12/03/2017, accessed through web.archive.org, https://web.archive.org/web/20171203185122/https://www.synvivobio.com/team/) who are listed as the inventors of US20150377861A1 (Pant), and as such Pant is in the analogous art of cell culturing (Abstract). Pant discloses that idealized microfluidic networks (IMNs) devices, similar to that disclosed in Terrell-Hall, may have tissue spaces with or without posts (par 64) and contains a three-dimensional (3D) hydrogel matrix having cells embedded therein (par 65), the posts are arranged in an array with a tapered leading and trailing edge (Fig 8). The dimensions of the tissue space and surrounding channels may have a height of 5 to 500 µm (par 104). These posts facilitate the growth of cells to form a three-dimensional tissue culture (par 61).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell suspension region of Terrell-Hall to incorporate the posts of Pant. Doing so would promote the growth of cells to form three-dimensional tissue cultures as recognized by Pant.
Terrell-Hall in view of Pant further discloses a gradient of dye perfusion (Fig 6b), but does not disclose that the first sample extraction channel directly coupled with the cell suspension region, and extending an entire distance between the cell suspension region and the first sample extraction port, the second sample extraction channel directly coupled with the cell suspension region, independently of the first sample extraction channel, and extending an entire distance between the cell suspension region and the second sample extraction port, wherein the first sample extraction channel is laterally offset relative to the second sample extraction channel.
However, Suh is in the analogous art of microfluidic cell sorting (Abstract) and discloses a microfluidic device (Fig 1A) with a cell culture region (work area) and a first and second sample extraction ports extracting nanoparticles and as cells migrate up the chemoattractant concentration and promote separation across the center channel (Fig 1B-C). This provides a passive sorting method using a gradient (p 1259, second column, last paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the technique of gradient separation taught in Suh to improve the device taught in Terrell-Hall in view of Pant in order to achieve separate extraction channels and provide a passive sorting method using a gradient as recognized by Suh. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143


    PNG
    media_image1.png
    514
    1292
    media_image1.png
    Greyscale

Annotated Fig. 1a from Terrell-Hall

Regarding claims 2 and 20, Terrell-Hall in view of Pant in view of Suh discloses all of the limitations of claim 1 and 16, wherein the cell suspension region contains a three-dimensional (3D) hydrogel matrix having cells embedded therein (The modification of the cell suspension region of Terrell-Hall to incorporate the posts of Pant has already been discussed in claim 1 above. Pant, par 65) and arranged in contact with the plurality of linear arrays of vertical posts (Pant, par 91). 

Regarding claim 3, Terrell-Hall in view of Pant in view of Suh discloses all of the limitations of claim 2, wherein the cells comprise astrocytes (Terrell-Hall, p. 3, first column, first paragraph).

Regarding claims 4 and 17, Terrell-Hall in view of Pant in view of Suh discloses all of the limitations of claims 1 and 16, wherein each vertical post of the plurality of linear arrays of vertical posts includes a tapered leading edge and a tapered trailing edge (The modification of the cell suspension region of Terrell-Hall to incorporate the posts of Pant has already been discussed in claim 1 above. Pant, Fig 8).

Regarding claims 12 and 25, Terrell-Hall in view of Pant in view of Suh discloses all of the limitations of claims 1 and 15, further comprising endothelial cells seeded in at least one of the first fluid channel or the second fluid channel (Terrell-Hall, Fig 1c).

Regarding claims 13 and 26, Terrell-Hall in view of Pant in view of Suh discloses all of the limitations of claims 1 and 15, wherein the dimensions of the first fluid channel, second fluid channel, and the tissue space can have a height from about 5 µm to 150 µm (The modification of the cell suspension region of Terrell-Hall to incorporate the post and dimensions has already been discussed in claim 1 above. Pant, par 104) which is less than 500 µm.

Regarding claims 37 and 38, Terrell-Hall in view of Pant in view of Suh discloses all of the limitations of claims 1 and 15. Terrell-Hall further discloses that cell seeding into the first fluid channel is done by moderating the flow rate thus the shear stress when seeding the cells (Terrell-Hall, p 3, first column, first paragraph) and the second fluid can be flown at a different flow rate and shear stress as the second channel and central compartments  can be placed into static conditions while flow is induced in the firs channel (Terrell-Hall, p 3, first column, first paragraph) (see Terrell-Hall, Fig 1b-d). 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terrell-Hall in view of Pant in view of Suh as applied to claims 4 and 17 above, and further in view of Kamm et al. US 20110159522 A1 hereinafter Kamm.
Regarding claims 5 and 18, Terrell-Hall in view of Pant in view of Suh discloses all of the limitations of claims 4 and 17, but does not disclose wherein each vertical post of the plurality of linear arrays of vertical posts includes a length, from the tapered leading edge to the tapered trailing edge, in a range of from 200 microns to 500 microns.
However, Kamm is in the analogous art of 3D biological systems (Abstract) and discloses a microfluidic device (Fig 1) with a gel cage as a cell suspension region (par 54) with a plurality of vertical posts (Fig 1) and a hydrogel as a scaffold (par 184). The shape of the posts may be modified to provide better scaffold stability (par 54) and the post size can range from microns to millimeters, such as a size of 250 µm, and the posts can be rectangular, circular, or other shapes (par 176).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the technique modifying the shape and a post size of 250 µm taught in Kamm to improve the microfluidic device taught in Terrell-Hall in view of Pant in view of Suh in order to achieve better scaffold stability as recognized by Kamm. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143 
Having the length and width of the square post of Pant set at a size of 250 µm, then the diagonal, as the length of the leading edge to the trailing edge, is about 354 µm or having the diagonal be 250 µm are in the range from 200 µm to 500 µm.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Terrell-Hall in view of Pant in view of Suh as applied to claims 1 and 16 above, and further in view of Huang et al. “Engineering microscale cellular niches for three-dimensional multicellular co-cultures” Lab Chip, 2009, 9, 1740–1748, as provided in IDS filed 08/18/2020, hereinafter Huang.
Regarding claims 6 and 19, Terrell-Hall in view of Pant in view of Suh discloses all of the limitations of claims 1 and 16, but does not disclose wherein vertical posts of the plurality of linear arrays of vertical posts are spaced apart from adjacent vertical posts by a lengthwise dimension in a range of from 100 to 300 microns, and by a widthwise dimension in a range of from 100 to 300 microns.
However, Huang is in the analogous art of 3D extracellular matrix microenvironments for cells (Abstract) and discloses a microfluidic device (Fig 1) having a cell suspension region (gel channel) having a plurality of vertical posts. The vertical posts were tested with a lengthwise dimension ranging from 50-200 µm spacing (page 1742, first column, first full paragraph) and a widthwise dimension of 100-400 µm (page 1747, second column, first full paragraph). The dimension of each gel channel can be tailored to contain a distinct biomaterial and such control can be useful to better understand the role of soluble diffusible factors in the in the interactions between cells and their surrounding environment (page 1741, second column, second full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a vertical post spacing of 100-300 µm in a lengthwise dimension and a 100-300 µm range of a widthwise dimension of the microfluidic device of Terrell-Hall in view of Pant in view of Suh to optimize the spacing dimensions of the microfluidic device through routine experimentation as the dimensions of a cell suspension region can be tailored to contain a distinct biomaterial as taught by Huang with a reasonable expectation of success as Huang discloses testing lengthwise dimensions ranging from 50-200 µm and widthwise dimensions of 100-400 µm. See MPEP 2144.05(II) In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 7-8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Terrell-Hall in view of Pant in view of Suh as applied to claims 1 and 15 above, and further in view of Kamm et al. US 20140057311 A1, as cited in Office Action mailed 05/19/2021, hereinafter R. Kamm.
Regarding claims 7 and 21, Terrell-Hall in view of Pant in view of Suh discloses all of the limitations of claims 1 and 15, but does not disclose wherein the first fluid-permeable boundary wall comprises a first array of trapezoidal posts, and the second fluid-permeable boundary wall comprises a second array of trapezoidal posts.
However, R. Kamm is in the analogous art of microfluidic 3D bioassay (Abstract) and discloses a microfluidic device (Fig 1) having a cell suspension region (middle channel) which may comprise a linear array of vertical posts (Fig 16A). A first fluid channel arranged proximate to the cell suspension region (see annotated Fig 1), a first fluid-permeable boundary wall comprising an array of linearly arranged trapezoidal posts (see annotated Fig 1) arranged between the first fluid channel and the cell suspension region (see annotated Fig 1). A second fluid channel arranged proximate to the cell suspension region (see annotated Fig 1), a second fluid-permeable boundary wall comprising an array of linearly arranged trapezoidal posts (see annotated Fig 1) arranged between the second fluid channel and the cell suspension region (see annotated Fig 1). The internal angles of any corner of a post are where the corner of the post meets a gel-fluid interface and the angles of a trapezoid, that face “in” towards the center of the gel channel “see” only gel, while the other two internal angles “see” gel and media, which using the correct angle for the post makes gel filling much easier (par 79). Trapezoidal shapes allow better gel flow when loading the device with gel are used for the posts (par 80).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first fluid-permeable boundary wall and second fluid-permeable boundary wall of Terrell-Hall in view of Pant in view of Suh to incorporate the trapezoidal post shape of R. Kamm. Doing so would allow better gel flow when loading the device as recognized by R. Kamm.

Regarding claims 8 and 22, Terrell-Hall in view of Pant in view of Suh in view of R. Kamm discloses all of the limitations of claims 7 and 21, wherein the first array of trapezoidal posts comprises a first plurality of linearly arranged trapezoidal posts (R. Kamm, annotated Fig 1), with each trapezoidal post of the first plurality of linearly arranged trapezoidal posts comprising a short end arranged closer to the cell suspension region than to the first fluid channel (R. Kamm, annotated Fig 1) and the second array of trapezoidal posts comprises a second plurality of linearly arranged trapezoidal posts (R. Kamm, annotated Fig 1), with each trapezoidal post of the second plurality of linearly arranged trapezoidal posts comprising a short end arranged closer to the cell suspension region than to the second fluid channel (R. Kamm, annotated Fig 1).


    PNG
    media_image2.png
    761
    764
    media_image2.png
    Greyscale
Annotated Fig 1 of Kamm et al. US 20140057311 A1

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Terrell-Hall in view of Pant in view of Suh as applied to claims 1 and 15 above, and further in view Niu et al. “Validating Antimetastatic Effects of Natural Products in an Engineered Microfluidic Platform Mimicking Tumor Microenvironment” | Mol. Pharmaceutics 2014, 11, 2022−2029, hereinafter Niu.
Regarding claims 11 and 24, Terrell-Hall in view of Pant in view of Suh discloses all of the limitations of claims 1 and 15, wherein the at least one hydrogel insertion port comprises a first hydrogel insertion port and a second hydrogel insertion port that are laterally offset relative to one another (Terrell-Hall, Fig 1a) and the microfluidic device further comprises a first hydrogel insertion channel arranged between the first hydrogel insertion port and the cell suspension region (see annotated Terrell-Hall, Fig 1a), and a second hydrogel insertion channel arranged between the second hydrogel insertion port and the cell suspension region (see annotated Terrell-Hall, Fig 1a), wherein the first hydrogel insertion channel is laterally offset relative to the second hydrogel insertion channel (see annotated Terrell-Hall, Fig 1a). 
Terrell-Hall in view of Pant in view of Suh does not disclose that the first hydrogel insertion channel directly coupled with the cell suspension region and extending the entire distance between the first hydrogel insertion port and the cell suspension region, and the seconds hydrogel insertion channel directly coupled with the cell suspension region, independently of the first hydrogel insertion channel extending an entire distance between the second hydrogel insertion port and the cell suspension region.
However, Niu is in the analogous art of microfluidic tumor culturing (Abstract) and discloses a microfluidic device (Fig 1A) having a first hydrogel insertion port (collagen + cancer aggregates) and a second hydrogel insertion port (collagen gel) independently connected from the insertion port to the cell suspension region (Fig 1A). This allows for different compositions of hydrogel to be used (Fig 1A) controlled injection of the hydrogels into the desired locations (p 2025, first column, first paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogel insertion channels of Terrell-Hall in view of Pant in view of Suh to incorporate the independent hydrogel insertion channels of Niu. Doing so would allow different compositions of hydrogels to be inserted in a controlled manner to the desired locations as recognized by Niu.

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Terrell-Hall in view of Pant in view of Suh as applied to claims 1 and 15 above, and further in view Mathur et al. WO 2015013210 A1, as cited in Office Action mailed 05/19/2021,  hereinafter Mathur.
Regarding claims 14 and 27, Terrell-Hall in view of Pant in view of Suh discloses all of the limitations of claims 1 and 15, but does not disclose further comprising at least one electrode arranged in conductive electrical communication with the cell suspension region.
However, Mathur is in the analogous art of microfluidic devices for culturing cells such as cardiomyocytes or cardiomyocyte progenitors (Abstract) and discloses a microfluidic device (1) with a cell suspension region (2) and a plurality of vertical posts (7) and a plurality of electrodes (6) arranged in conductive electrical communication with the cell suspension region (Fig 17). Electrodes can be configured to collect data that relates to the electrical activity of the cells that are in the device (par 47). The voltage potential of the electrode can be used to determine the electrical activity of the cell and can be measured as a function of time to determine a beat rate or a rhythm of the cells in the device (par 111).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic device of Terrell-Hall in view of Pant in view of Suh to incorporate the electrodes of Mathur. Doing so would allow the electrical activity of the cells to be measured to determine a beat rate or rhythm as recognized by Mathur.

Response to Arguments
Applicant’s argument, see Remarks, pages 13-16, filed 09/09/2022, have been considered, but are moot because the arguments are towards the amended claims and do not apply to the current rejection. Therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Terrell-Hall et al. “Permeability across a novel microfluidic blood‑tumor barrier model” Fluids Barriers CNS (2017) 14:3, as cited in office action mailed 09/27/2022, in view of Pant et al. US 20150377861 A1, as cited in office action mailed 01/11/2021, in view of Suh et al. “Bacterial chemotaxis-enabled autonomous sorting of nanoparticles of comparable sizes” Lab Chip, 2016, 16, 1254.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uzel et al. “Microfluidic device for the formation of optically excitable, three-dimensional, compartmentalized motor units” Sci. Adv. 2016; 2 : e1501429 discloses a microfluidic device with a plurality of hydrogel inlets connected independently to a cell suspension region.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798